Case 1:20-cv-03395-BMC Document 22 Filed 09/09/20 Page 1 of 5 PageID #: 114




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
 FULL CIRCLE UNITED, LLC,                                  :
                                                           : CIVIL CASE MANAGEMENT PLAN
                                     Plaintiff,            :
                        - against -                        : CV-20-3395 (BMC)
                                                           :
 BAY TEK ENTERTAINMENT, INC.                               :
                                                           :
                                     Defendant.            :

----------------------------------------------------------- X

COGAN, District Judge

        After consultation with counsel for the parties, the following Case Management Plan
is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure
16 and 26(f).

A.      The case (is)       (is not) to be tried to a jury. [Circle as appropriate].

B.      Non-Expert Discovery:

        1.       The parties are to conduct discovery in accordance with the Federal Rules of
                 Civil Procedure and the Local Rules of the Eastern District of New York. All
                 non-expert discovery is to be completed by _June 11, 2021___, which date
                 shall not be adjourned except upon a showing of good cause and further order
                 of the Court.       Interim deadlines for specific discovery activities may be
                 extended by the parties on consent without application to the Court, provided
                 the parties are certain that they can meet the discovery completion date.



                 The parties shall list the contemplated discovery activities and anticipated
                 completion dates in Attachment A, annexed hereto.




                                                                                             3
       Case 1:20-cv-03395-BMC Document 22 Filed 09/09/20 Page 2 of 5 PageID #: 115




                   2.          Joinder of additional parties must be accomplished by _November 9, 2020*____.

                   3.          Amended pleadings may be filed without leave of the Court until
                               __November 9, 2020*______.

        C.         For all causes of action seeking monetary damages, each party shall identify and
                   quantify in Attachment B, annexed hereto, each component of damages alleged; or, if
                   not known, specify and indicate by what date Attachment B shall be filed providing
                   such information.

        D.         Motions:

                   1.          Upon the conclusion of non-expert discovery, and no later than the date
                               provided below, the parties may file dispositive motions. The parties shall
                               agree to a schedule and promptly submit same for the Court’s approval,
                               providing for no more than three rounds of serving and filing papers:
                               supporting affidavits and briefs, opposing affidavits and briefs, and reply
                               affidavits and briefs.

                   2.          The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s
                               Individual Practices, requesting a premotion conference in order to file
                               dispositive motions shall be _June 18, 2021______. (Counsel shall insert a
                               date one week after the completion date for non-expert discovery.)

                               a.         There shall be no cross-motions. Any motions not made by the agreed
                                          date shall, unless the Court orders otherwise, not be considered until
                                          after the timely-filed motion is determined.

                               b.         Papers served and filed by the parties shall conform to the requirements
                                          set out in the Court’s Individual Practices.

        E.         Any request for relief from a date provided in this Case Management Plan shall
                   conform to the Court’s Individual Practices and include an order, showing consents
                   and disagreements of all counsel, setting out all dates that are likely to be affected by
                   the granting of the relief requested, and proposed modified dates. Unless and until the
                   Court approves the proposed order, the dates provided in this Plan shall be binding.

        F.         Pre-Trial Motions:


                                                                                                                                         4
* The parties anticipate that Defendant may file counter-claims, and that the parties may need to adjust the deadlines to join parties
or otherwise amend the pleadings in response. As with any change in the dates set forth in this Case Management Plan, the parties
will seek the Court's leave if a modification is needed.
Case 1:20-cv-03395-BMC Document 22 Filed 09/09/20 Page 3 of 5 PageID #: 116




      Applications for adjournments and for discovery or procedural rulings will reflect or
      contain the positions of all parties, as provided by the Court’s Individual Rules, and
      are not to modify or delay the conduct of discovery or the schedules provided in this
      Case Management Plan except upon leave of the Court.


SO ORDERED.



Dated: Brooklyn, New York                                       U.S.D.J.
       _____ __, 20__




                                                                                          5
Case 1:20-cv-03395-BMC Document 22 Filed 09/09/20 Page 4 of 5 PageID #: 117




                                                 ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

           DISCOVERY ACTIVITIES                                         COMPLETION DATE
1.
       Initial disclosures                                   By September 28, 2020



2.   Parties serve first sets of interrogatories, requests   By October 5, 2020
     for production, and requests for admission


3.
      Party depositions                                      By June 11, 2021



4.
      Service of Rule 45 subpoenas                           By April 12, 2021



5.
      Parties serve initial expert reports in support of     By July 28, 2021
      claims or counterclaims


6.
      Parties serve responsive expert reports in             By September 13, 2021
      opposition to claims or counterclaims


7.
     Parties serve rebuttal expert reports in support of     By October 4, 2021
     claims or counterclaims


8.
     Expert depositions complete                             By November 12, 2021



9.



10.




                                                                                          6
   Case 1:20-cv-03395-BMC Document 22 Filed 09/09/20 Page 5 of 5 PageID #: 118




                                                  ATTACHMENT B

    For all causes of action seeking monetary damages, each party shall identify and
    quantify each component of damages alleged:


    1.       PLAINTIFF’S CLAIMS:
 Plaintiff Full Circle United, LLC, seeks damages reflecting:

 1. The benefit of its bargain under the License Agreement, including its lost profits resulting from Bay
 Tek's conduct;

 2. The benefit of its bargain under the revenue share agreement, including its lost profits resulting from
 Bay Tek's conduct;

 3. The benefit of its prospective business relationship that was lost as a result of Bay Tek's conduct;

 4. Consequential damages;

 5. Punitive damages.

 Full Circle United, LLC, reserves the right to seek other damages allowed for and provable under the
 law, as well as attorney's fees and costs. Full Circle United, LLC, expects to be able to quantify each
 component of its damages by the deadline to serve its expert report(s).

    2.       COUNTERCLAIMS AND CROSS-CLAIMS:

Bay Tek Entertainment, Inc. ("Bay Tek") has not yet responded to the Complaint; Bay Tek's deadline to do
so is not until September 21, 2020. Bay Tek anticipates filing Counterclaims against Full Circle, including for
breach of contract and trademark infringement. Bay Tek anticipates that its prayer for relief will include a
request for damages, injunctive relief, as well as attorneys' fees and costs. Bay Tek is prepared to file a
revised statement of its damages by September 28, 2020.




    3.       THIRD-PARTY CLAIMS:




                                                                                                                  7
